Title: Jean Baptiste Gouvion’s Report, 2 November 1780
From: Gouvion, Jean-Baptiste de
To: 


                        
                            West point November 2d 1780.
                        
                        A Report of the State of the Works at West point
                        West Side of River
                        the Redoubt Number 1 and its two Batteries have been finished this Campaign.
                        the redoubt Number 2 is complete—and its battery will be finished in three weeks time.
                        the Redoubt Number 3 is finished and wants two batteries, one of them is already begun but can’t be complete
                            this fall for want of hands.
                        the Redoubt Number 4 is finished and wants a battery.
                        each of those four above mentioned works ought to have a bomb proof for its garrison, but the impossibility
                            of Keeping a Sufficient number of teams on the point will hinder from making them.
                        fort wyllys is complete its bomb proof and Battery shall be complete before the winter.
                        fort Putnam wants one bomb proof more for an hundred and fifty men of its garrison, with a bomb-proof
                            magazine for a part of the provisions, the third part of its walls are to be rebuilt with lime, being made with Dry Stones
                            only, which are of Short Duration.
                        the Alterations made in fort webb are finished.
                        fort Clinton is complete, its wants a Stone powder magazine, the bomb proof being not Sufficient for the
                            garrison, is to have an addition for an hundred and eighty men, four of the water Batteries are complete, there is one
                            Begun for the deffense of the Chain, it is of great importance, but the Strength of the garrison Will not admit of having
                            it finished before the winter.
                        Shelburns redoubt was built in fascines in beginning the works, and now falls down, but it is of so little
                            consequence that it is not to be repaired.
                        there is one redoubt more proposed to be erected between number 3 and number 4 to deffend the road coming
                            from the furnace.
                        East Side of the River
                        the South Redoubt is perfectly finished, its batteries and bomb proof for the provisions and garrison are in
                            the Best order.
                        the North Redoubt is in the Same condition with the South Redoubt.
                        Constitution Iland
                        the Redoubts Number 5 and 6 are finished they want each of them one bomb proof.
                        the parapet of the Redoubt Number 7 is to be rised of one foot and half, and the fraizes to be placed there
                            is a bomb proof wanting in that work.
                        one of the Water Batteries is finished, there is one begun for the deffense of the chain, another is to be
                            erected for the Same object and to hinder the ennemy from getting in the upper part of the River by the Way of the creek
                            with Small armed boats.
                        
                            J. Gouvion
                            Lt Col. of Engrs
                        
                    